 In the Matterof JULIUs RESNICK,INC.andINTERNATIONAL HANDBAG,LUGGAGE,BELT&NOVELTY WORKERS'UNION, A. F. or L.Case No. 3-CA-32.-Decided September 12, 1949DECISIONANDORDEROn February 28, 1949, Trial Examiner Isadore Greenberg issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices, and recommended dismissal as to them.Thereafter, theA. F. of L., the Independent, and the General Counsel filed excep-tions to the Intermediate Report, and the Independent and the Gen-eral Counsel submitted suporting briefs.The Board has reviewed the rulings made by the Trial Examiner,itthe hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except insofar as they are incon-sistent with the Decision and Order herein.(1)We agree with the Trial Examiner's finding that the Respond-ent did not assist in the organization of the Independent in violationof Section 8 (a) (2). The Respondent's floorladies, whom we foundto be supervisors in our earlier proceeding involving the Respondent Iparticipated to some extent in the organization of the Independent.The Respondent contended, however, that the status of the floorladieshad changed since the Board's earlier decision, and that they were nolonger supervisors.Although this issue is not free from doubt, weagree with the Trial Examiner that the present record does not con-1Matter ofJulius Resnick,Inc., 71N.L. R. B. 184.86 N. L. R. B., No. 10.38 JULIUS RESNICK, INC.39taro sufficient evidence to support the allegation that the floorladiesare now supervisors.Furthermore, while there are indications thatthe Respondent and the Independent may have agreed to the terms oftheir contract before the Independent had organized the Respondent'semployees, and the Respondent did in fact act precipitately in signingthe contract in the face of A. F. of L. objections and charges, the Re-spondent's action did not constitute a violation of the Act, becausethe Independent represented a majority of the Respondent's employeeswhen the contract was executed on March 3, 1948.(2)The contract between the Respondent and the Intervenor pro-vided for a wage increase limited to Independent members.Thecomplaint herein does not specifically allege this discriminatory pro-vision to constitute a violation of the Act.Although the complaintalleges violations of Section 8 (a) (1) and (2) in general language,and although the contract containing the illegal clauses was intro-duced in evidence, we agree with the Trial Examiner that this didnot constitute sufficient pleading and litigation of the wage-increaseissue.In view of the fact that the General Counsel specificallypleaded and litigated the illegality of two other clauses of the samecontract, the Respondent and the Intervenor were justified in con-ducting their case on the assumption that they were not charged witha violation of the Act by reason of the inclusion of the wage-increaseclause in the contract.2(3)We agree with the Trial Examiner's conclusion that the con-tract executed by the Respondent and the Independent is violative ofSection 8 (a) (1) of the Act because it contains provisions for unionsecurity which are not sanctioned by Section 8 (a) (3) of the Act.Unlike the Trial Examiner, however, we conclude further that theinclusion of these clauses in the contract constituted a violation ofSection 8 (a) (2) also. In view of this we do not agree with theTrial Examiner's recommendation that the appropriate remedy isonly to set aside the illegal clauses.The contract between the Respondent and the Independent providesthat the Respondent shall hire only members of the Independentunless the Independent is unable to provide workers within 48 hours,that all nonmembers of the Independent working for the Respondentmust obtain work permits from the Independent, and that thesenonmembers can be replaced by qualified members at any time.Theeffectiveness of these provisions was not conditioned upon their rati-fication by a union-shop election in accordance with Section 9 (e) (1)of the Act. Indeed, these provisions could not have been ratified by2Matterof J. I.CabeCompany,71N. L.R. B. 1145. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch an election, as they provide for a greater degree of union securitythan is permitted by Section 8 (a) (3) of the Act .3The Independent contends that the union-security clause does notviolate the Act on the ground that it has not been enforced.Wedealt with the same contention inMatter of Hager and Sons HingeManufacturing Company,4where we found that a contract similar tothe one under consideration did not constitute a bar to a representa-tion proceeding, stating :As the union-shop provision does not satisfy the conditionslaid down in the proviso to Section 8 (a) (3), it is illegal, evenif no action has been taken pursuant to it.The mere existenceof such a provision acts as a restraint upon those desiring torefrain from union activities within the meaning of Section 7 ofthe Act, and is evidence that the Intervenor and the Employerare in accord in denying employment to those who refuse to jointhe Union within the required time.Accordingly, we find that by entering into the contract with theIndependent, the Respondent restrained its employees in the exerciseof the rights guaranteed by Section 7 of the Act, and thereby vio-lated Section 8 (a) (1) of the Act.Moreover, by assenting to anunlawful union-security clause, the Respondent lent its support tothe Independent in recruiting and maintaining its membership, andthus violated Section 8 (a) (2) as well as Section 8 (a) (1) of theAct.The effect of such violations was to coerce the employees of theRespondent into becoming or remaining members of the Independent.It was to avoid such coercion that Sections 8 (a) (3) and 9 (e) wereincluded in the Act. It would not effectuate the purposes of thesesections merely to order the eradication of the illegal provisions fromthe contract, and permit the Independent to continue to enjoy a repre-sentative status which it has strengthened by virtue of these illegalprovisions.Accordingly, in order to effectuate the purposes andpolicies of the Act, we shall order the Respondent to withdraw recog-nition from the Independent, and to cease giving effect to its contractof March 3, 1948, with that organization, or to any modification, exten-sion, supplement, or renewal thereof, unless and until the Independenthas been certified by the Board.Nothing in our order, however, shallbe deemed to require the Respondent to vary or abandon those wage,hour, seniority, or other substantive features of its relations with itsemployees, established in performance of said contract, or to prejudicethe assertion by the employees of any rights they may have under suchagreement.sMatterof National Maritime Union,78 N. L.R. B. 971.80 N. L. R. B. 163. JULIUS RESNICK, INC.41In reaching this result, we have not taken into consideration thefact that the contract between the Independent and the Respondentalso provided for the deduction of union dues without making suchdeductions dependent upon the receipt of individual authorizations.While Section 302 (a) makes it unlawful for an employer "to payor deliver, or to agree to pay or deliver, any money . . . to any rep-resentative of any of his employees . . ., Section 302 (c) (4) exemptsfrom this provision ". . . money deducted from the wages of em-ployees in payment of membership dues in a labor organization;Pro-vided,That the employer has received from each employee, on whoseaccount such deductions are made, a written assignment which shallnot be irrevocable for a period of more than one year, or beyondthe termination date of the applicable collective agreement, which-ever occurs sooner."The quoted language indicates that only theactual deduction of union dues without proper authorization is for-bidden, and that a mere agreement to deduct union dues, with noprovision for authorization, is not itself unlawful.5In the instant case, the Respondent did not deduct any dues untilit received individual written authorizations.As it was not shownthat these authorizations did not comply with the proviso to Section302 ((,) (4), no violation of Section 302 has been established.Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Julius Resnick,Inc., Syracuse, New York, and its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Recognizing PocketbookWorkers Union of New York, orany successor thereto, as the representative of any of its employeesfor the purposes of dealing with the Respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, unless and until said organizationshall have been certified by the National Labor Relations Board;(b)Performing or giving effect to its contract of March 3, 1948,with Pocketbook Workers Union of New York, or to any modification,extension, supplement, or renewal thereof, or to any other contract,agreement, or understanding entered into with said organization relat-ing to grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment, unless and until saidorganization shall have been certified by the National Labor Rela-tions Board."SeeMatter of Decker Clothes, Inc.,83 N. L.R. B. 484;RESTATEMENT of CONTRACTS,236 (e).Insofar asMatter of Hager &SonsHinge Manufacturing Company,supra,ex-presses a contrary view, it is hereby overruled. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withold all recognition from Pocketbook Work-ers Union of New York as the representative of any of the Respond-ent's employees for the purposes of dealing with the Respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless and until saidorganization shall have been certified by the National Labor RelationsBoard;(b)Post at its plant at Syracuse, New York, copies of the noticeattached hereto, marked "Appendix A." 6 Copies of said notice, tobe furnished by the Regional Director for the Third Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL withdraw and withhold all recognition from POCKET-BOOK WORKERS UNION OF NEW YORK as the representative of anyof our employees at our Syracuse, New York, plant, for the pur-poses of dealing with us concerning grievances, labor disputes,wages, ratesof pay, hours of employment,. or other conditionsof employment, unless and until Pocketbook Workers Union ofNew York shall have been certified by the National Labor Rela-tions Board as the bargaining representative.WE WILL cease performing or giving effect to our contract ofMarch 3, 1948,with POCKETBOOK WORKERS UNION OF NEW YORKcovering employees at our Syracuse, New York, plant, or to anymodification,extension,supplement, or renewal thereof, or to6In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice, before the words,"A DECISION AND ORDER," thewords, "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." JULIUS RESNICK, INC.4aany other contract, agreement, or understanding entered into withsaid organization relating to grievances, labor disputes, wages,rates of pay, hours of employment or other conditions of employ-ment, unless and until said organization shall have been certifiedby the National Labor Relations Board.WE WILL NOT otherwise interfere with the representation ofour employees through a labor organization of their own choosing.JULIusRESNICK, INC.,Employer.Dated----------------------By ----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by any other material..INTERMEDIATE REPORTMr. Richard ILipsitzandMr. John C. McRee,for the General Counsel.Mr. Philip Hillsberg,of Syracuse, N. Y., for the Respondent.Mr. Maurice S.Mosesson, of New York, N. Y., for the New York IndustriaLCouncil.Mr. Max H. Frankle,of New York, N. Y., for the A. F. of L.Boudin, Cohn and Glickstein,byMr. Samuel Harris Cohen,of New York, N. Y_for the Independent.STATEMENT OF THE CASEUpon a charge duly filed by International Handbag, Luggage, Belt & Novelty-Workers' Union, A. F. of L., herein called the A. F. of L., the General CounseLof the National Labor Relations Board,' by the Regional Director for the Third.Region (Buffalo, New York), issued his complaint, dated May 7, 1948, againstJulius Resnick, Inc., herein called the Respondent, alleging that the Respondenthad engaged, and was engaging in unfair labor practices within the meaning ofSection 8 (a) (1) and (2), and Section 2 (6) and (7) of the National LaborRelations Act, as amended (June 23, 1947, Public Law 101, 80th Congress, Chap-ter 120, 1st Session, 61 Stat. 136), herein called the Act.Copies of the charge-and complaint, and notices of hearing thereon, were duly served upon the Re-spondent, the A. F. of L., and the Pocketbook Workers Union of New York, herein.called the Independent.With respect to the unfair labor practices, the complaint alleged in substancethat : the Respondent did, on or about February 1, 1948, initiate, form, sponsor,.and promote the Independent ; that since that date it had assisted, dominated,.contributed to the support of, and interfered with the administration of theIndependent ; and that during the same period, the Respondent has interrogatedits employees concerning their union affiliations, and has urged, persuaded, threat-ened, and warned them to assist, become members of, or remain members of theIndependent.1The General Counsel and the attorneys representing him at the hearing are referred to,herein as the General Counsel ; the National Labor Relations Board, as the Board. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its answer the Respondent denied that it had committed any unfair laborpractices.An answer was also filed by the Independent, in which it denied thatitwas initiated, formed, sponsored, assisted, or dominated by the Respondent.Pursuant to notice, a hearing was held at Syracuse, New York, on June 28,and July 20 through 23, 1948, before the undersigned Trial Examiner.TheGeneral Counsel, the Respondent, the A. F. of L., and the Independent wererepresented by counsel ; the New York Industrial Council by its executive secre-tary.'Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues, was afforded all parties.During the hearing, motions of the General Counsel to amend the complaintwere granted without objection.The amendments thus permitted added allega-tions that: (1) The Respondent had, on or about March 3, 1948, entered into acontract with the Independent, wherein the latter was recognized as the exclu-sive bargaining representative of the Respondent's employees, although theIndependent did not at that time represent an uncoerced. majority of the saidemployees; (2) The said contract requires membership in the Independent asa condition of continued employment, which requirement has been enforced,although no authorization to execute such a contract was ever obtained, as isrequired by Sections 8 (a) (3) and 9 (e) of the Act; (3) The said contractprovides for check-off by the Respondent of dues, fines, and assessments for theIndependent, from employees' wages, and such deductions have been made sinceexecution of the contract.Motions by the Respondent and the Independent toamend their respective answers so as to include denials of the foregoing addedallegations of the complaint, were also granted without objection.The Inde-pendent's motion to intervene in the present proceeding, insofar as its interestswould appear, was granted without objection.Upon the basis of a statement ofthe General Counsel that he was in effect, abandoning the allegation of thecomplaint that the Independent was dominated by the Respondent, and intendedto proceed only on the allegations that the Independent was illegally assisted,the Respondent's motion, made at the close of the General Counsel's case, todismiss the complaint insofar as it alleges that the Respondent has dominatedthe Independent, was granted without objection.Motions by the Independentand the Respondent, made at the close of the General Counsel's case, to dismissthe complaint in its entirety, were denied, with leave to renew at the close of theentire case.Opportunity was offered all the parties to file briefs and proposedfindings of fact and conclusions of law.Briefs were received after the close ofthe hearing from the General Counsel, counsel for the Respondent, and counselfor the Independent.Motions to dismiss the complaint are made in the lattertwo briefs.These motions are disposed of by the findings, conclusions, andrecommendations hereinafter made.Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Julius Resnick, Inc., is a corporation organized under thelaws of the State of New York, with its principal office in the City of New York.It operates, among other plants, one located in the city of Syracuse, New York,2As is more fully set forth below, the New York Industrial Council is a trade associationwith which the Respondent is affiliated. JULIUS RESNICK, INC.45wherein it is engaged in the manufacture, sale, and distributionof ladies'handbags and related products.During a normal year, the Respondent, in thecourse and conduct of its operations at the Syracuse plant, purchases raw mate-rials andsupplies consisting principally of imitation leather, plastics, andrayons, valued in excess of $50,000, of which approximately 25 percent is pur-chased from sources outside of New York State. It manufacturersand sellsannually, at the Syracuse plant, finished products valued in excess of $100,000,of which approximately 75 percent is sold to customers outside of New York State.The Respondent concedes, and I find, that it is engaged in interstatecommercewithin the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDInternational Handbag, Luggage, Belt & Novelty Workers' Union, A. F of L.,and Pocketbook Workers Union of New York, are labor organizations admittingto membership employees of the Respondent at its Syracuse plantIII.THE UNFAIR LABOR PRACTICESA. BackgroundUntil 1938 there was one labor organization, affiliated with the AmericanFederation of Labor, which represented the bulk of the employees in the ladies'handbag industry. In that year, as a result of differences in that union, a splitoccurred, and the Independent was set up.Thereafter the Independent becamedominant among employees in the plants located in the New York Cityarea, andthe A F. of L. continued to represent most of the workers in the plants in therest of the country.The employers in the industry are organized in a trade associationknown asthe National Authority for the Ladies Handbag Industry, which, among otherfunctions, bargains collectively on behalf of its members with theunions repre-senting their employees.The employers with plants in New York Citybargainthrough a subdivision of that association, which is known as the New YorkIndustrial Council of the National Authority for the Ladies' Handbag Industry.The respondent, which operates a plant in New York City, has been a party forsome years to master-contracts negotiated between the Independent and theNew York Industrial Council.From 1934 to 1943, the Respondent also operated a plant in Syracuse, NewYork, the employees of which were represented by the A. F. of L. with whom theRespondent executed collective bargaining contracts. In June 1943, the Respond-ent suspended operations in the Syracuse plant because of war-time conditions.In March 1946, after these operations had been resumed, the A. F. of L. andthe Respondent again entered into a contract covering the Syracuse employees.On February 16, 1946, a master-contract between the New York IndustrialCouncil and the Independent was executed, containing a provision that "sub-sidiary shops," outside New York City, owned and operated by employers fromthat city, be included within the scope of the aforesaid contract.Before agree-ing to become a party thereto, the Respondent reached an understanding withthe Independentthat, since the employees in the Syracuse plant were thenrepresentedby the A. F. of L., the master-contract with the Independent wasto apply only to the Respondent's New York City plant. Thereafter, uponcharges filed by the C. I. 0. in cooperation with the Independent, a Board com- 46DECISIONSOF NATIONALLABOR RELATIONS BOARDplaint was issued alleging that the contract between the Respondent and theA. F. of L.,covering the Respondent'sSyracuse plant, had been executed inviolation of the Act.On June 18,1947, the Board found that the Respondenthad illegally assistedthe A. F. ofL. in recruiting members in the Syracuse plant,and ordered the Respondent to cease giving effect to the contract,and to with-draw recognition from the A.F. of L.as bargaining representative of theemployees in the Syracuse plant. In that Decision and Order'the Board's find-ings of illegal assistance were based primarily upon the pro-A. F. of L. activities,of two of the Respondent's "floor-ladies,"whom the Board found to be super-visorswithin themeaning ofthe Act.The Respondent complied with theBoard's order.In August or September 1947, following the Board order setting aside thecontract with the A. F. of L.,the Independentdemandedof the Respondentthat the above-described master-contract between the Independent and the NewYork Industrial Council be deemed to apply to the Respondent's Syracuse plant.After some discussion between the Respondent,the New York Industrial Council,.and the Independent,they agreed that with some modifications the aforesaidmaster-contract should be made applicable to the Syracuse plant.Duringthese discussions,however, some apprehension was expressed that charges ofillegal assistance to the Independent might be filed if the Respondent,without:more, recognized the Independent as collective bargaining representative of the-employees in the Syracuse plant.An understanding was therefore arrived at-that theIndependent would "organize"the employees in the Syracuse plant, andobtain authorization to act as their representative,as a preliminary to enteringinto a contract with the Respondent with respectto that plant.Thereafter theIndependent"took appropriate steps to organize the employees of the Syracuseplant."(Quotedfrom the brief filed by counsel for the Independent p. 9.)The "appropriate steps" thus taken by the Independent,the Respondent's con--duct with respect thereto,and their ultimate execution of an agreement, gave-rise to the charges filedby the A. F. of L., and to thecomplaint issued by theGeneral Counsel,alleging that the Independent had received illegal assistancefrom the Respondent.The present proceeding involves the issues raised bythe aforesaid allegations and by the denials thereof by the Respondent and-the Independent.B. Sequence of events leading to execution of the contract between the Respond-ent and the Independent with respect to the Respondent's Syracuse plantOn February 4, 1948, two representatives of the Independent, Secretary-treas--urer Lubliner, and General Organizer Feldman, called upon Murray Resnick, theRespondent's secretary, in the latter's office in the Syracuse plant.Resnick was.at that time in active charge of the operations of the said plant.They toldResnick that they wished to see one of the plant employees, Anna Tucci, whohad been shop chairlady of the A. F. of L. during the preceding period when theRespondent's contract with the A. F. of L. was in effect.At, or within a few_mintes before, quitting time in the plant (4: 30 p. m.), Resnick had Tucci sum-moned to his office, where he introduced her to Lubliner and Feldman, and thenleft the three alone in the office.'The representatives of the Independent then'Matter of Julius Resnick, Inc., 74 N.L. R. B. 184.'The above findings are based on the testimony of Lubliner,Resnick, andTucci, which-is in substantial agreement with respect to the above incident.Tucci testified thatResnick had informed her of the forthcoming visit of Lubliner and Feldman about an hour?before she was actually summoned to meet them. JULIUS RESNICK, INC.47solicited Tucci's aid in recruiting the employees of the Syracuse plant for thatunion.At that point Tucci went back into the plant to ask Floorladies AnitaLampreda and Pearl Nicoletti to join the group in Resnick's office.5As is un-disputed, Lubliner and Feldman thereupon urged upon Tucci, Lampreda, andNicoletti the advantages of having the Independent represent the employeesin the Syracuse plant, and besought their cooperation in enlisting members forthe Independent,and in arranging a meeting of the employees for that purpose.'The next day, during the lunch hour, Tucci, Lampreda, and Nicoletti againmet Lubliner and Feldman, at which time a meeting of the employees for thatevening, under the sponsorship-of the Independent, was arranged.?Lampredaand Nicoletti admittedly helped to advertise the meeting among the employees.In addition, the General Counsel contends, Lampreda solicited and obtained thesignatures of a number of employees on Independent application cards.Withrespect to this, Tucci testified that she gave Lampreda a quantity of such cardson February 5, and that during the day Lampreda returned some of these cardsto her, which had been signed by employees. Lampreda denied that she hadever solicited any employee to sign a card for the Independent, but admittedthat she had been handed some signed cards by employees, which she later gaveto Tucci.She also testified that some employees had asked her to assist themin filling out the cards, but that she refused to do so, but had instead asked anotheremployee to "sign it for them." Even on the basis of Lampreda's testimony, itis clear that she did assist the Independent to get some application cards signedby employees during the organizational period, if not by direct solicitation, thenat least by asking another employee to assist in having them signed, and byaccepting a number of signed cards from employees to be delivered to the Inde-pendent. I so find.The meeting of February 5 was held in a nearby hall after work that day,and was attended by approximately 80-100 of the Respondent's employees.' Lub-liner and Feldman made talks soliciting the adherence of the employees to theIndependent ; union application cards were distributed ; and a negotiating com-mittee was chosen, the names of members being suggested by the employees inattendance.The committee as constituted included Floorladies Lampreda, PearlNicoletti, Christine Merlino, and Mary Nicoletti.'Lampreda and Merlino raised"Tucci testified that she did so at the request of Lubliner and Feldman.Lublinertestified that Tucci suggested calling in"another girl,"and that he assented to the sug-gestion,not knowing whom Tucci had in mind.In view of subsequent developments Ido not consider it important to decide at whose request Lampreda and Nicoletti were askedto join the group.6 Tucci testified that Lampreda and Nicoletti joined the group in Resnick's office, wherethe above conversation took place.The testimony of Lubliner,Lampreda,and NicolettiIs to the effect that Nicoletti was encountered by the rest of the group asthey wereleaving Resnick'soffice ; that Feldman then recognized Nicoletti as a former fellow-employee in a New York shop;and that it was then that he and Lubliner solicited Nico-letti's help on behalf of the Independent.I consider the discrepancies in the foregoingtestimony as of little or no significance,and therefore do not deem it necessary to resolvethe conflict.°Tucci testified that the noon-hour meeting on February 5 took place in Resnick's office.Lubliner,Lampreda,and Nicoletti,while agreeing that they did discuss arrangements fora meeting to be held that evening after work,testified that the discussion occurred nearthe plant entrance during the lunch period.I credit the latter.Tucci admitted that shehad left the plant during the lunch hour."During the period in question the Respondent employed about 135 workers in itsSyracuse plant.BBased on the testimony of Lubliner,Tucci, Lampreda,Pearl Nicoletti, and Resnick.The latter named the floorladies in the Respondent's employ. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDsome objection to their serving on the committee in view of their status as floor-ladies, but at Lubliner's suggestion finally accepted membership on the com-mittee for the time being, until Lubliner could "think about it." '0 In the mean-time, the A. F. of L. sent the following telegram, dated February 6, 1948, to theRespondent:INFORMED THAT YOU ARE PERMITTING N. Y.- POCKETBOOK UNIONTO SIGN UP WORKERS IN YOUR PLANT AND ASSISTING THEM TODO SO. FURTHER INFORMED THAT YOU INTEND TO SIGN BACKDOOR CONTRACT WITH THIS NON-COMPLYING UNION. IF TRUE,THIS IS VIOLATION OF LABOR MANAGEMENT RELATIONS ACT.DEMAND THAT YOU POST NOTICE AND NOTIFY WORKERS THATYOU DISAVOW SUCH ACTION AND THAT THEY ARE FREE TO RE-MAIN MEMBERS OF A. F. L. OR TO JOIN IT.On February 11, the negotiating committee chosen at the February 5 meeting,held a meeting with Lubliner and Feldman.Also in attendance were a numberof additional invited employees.After a discussion regarding the advisabilityof including floorladies on the Independent's negotiating committee, anothercommittee was chosen to replace the former one.No floorladies were includedon the new committee." At this meeting also, demands were formulated tobe presented to the Respondent.During the day on which the above-described meeting was held (February11), Lubliner handed to Resnick 101 cards signed by employees, designatingthe Independent as their collective bargaining representative.Resnick checkedthe cards against the pay-roll of the Syracuse plant and told Lubliner that hewas satisfied that the Independent represented a majority of the employees"On February 13, the A. F. of L. filed the charges which initiated the presentproceeding.Resnick admittedly learned of the filing of the charges shortlythereafter.On February 17, the A. F. of L. also sent a letter to the Respondentin which it reiterated its accusation that the Respondent had illegally assistedthe Independent ; called attention to the fact that the A. F. of L. had filed chargeswith the Board; and demanded that the Respondent refrain from entering intoa contract with the Independent.On February 16, representatives of the Respondent and the Independent (in-cluding the negotiating committee selected on February 11) met and reached atentative agreement on the terms of a contract to apply to the Syracuse plant.The next day, the terms thus agreed on were discussed at a meeting of employeescalled by the Independent, and were approved.On March 3, the employees wereassembled in the plant after working hours, where Lubliner and Resnick ex-plained the terms of the contract.Resnick then asked the assembled employeeswhether or not they "wanted the union," and hearing no one object, thereuponsignedthecontract.LublineralsosignedasrepresentativeoftheIndependent'sIt is undisputed that the contract executed on March 3, 1948, between theRespondent and the Independent, covering the production and maintenanceworkers in the Respondent's Syracuse plant, embodied the terms of the master-contract, dated February 16, 1946, and effective to May 31, 1949, between the10 Basedon the testimony of Lubliner, Lampreda, and Tucci.Merlino did not testify.11 Based on the testimony of Lubliner, and on the minutes of the February 11 meeting,which are in evidence.12Based on the undenied testimony of Lubliner, Feldman, and Resnick.laThe facts above 'set forth are not in dispute. JULIUS RESNICK, INC.49Independent and the New York Industrial Council, as modified by the provisionsof a "Memorandum Supplementing Contract Now In Force and Effect," whichwas the document actually signed on March 3.The agreement thus entered intoincludes clauses providing for check-off of union dues and assessments by theemployer from the wages of employees, and union-security provisions readingas follows :The Council agrees for itself and in behalf of each and every memberthereof that all of its members will employ and retain in their employ nonebut members of the said Union declared to be in good standing, to performall the work necessary in connection with the manufacture of the articlesmade by or for said member, wherever the shop of the member may belocated.Whenever workers are required by a member of the Council, such membershall call upon the Union to furnish said help, and the Union agrees, to thebest of its ability, to endeavor to furnish such workers as the employermay require, upon notification by the said employer member of the Coun-cil. . . . In the event that the Union is unable to fill the employer's require-ments within 48 hours, the employer shall be permitted to select his helpfrom other sources.The Union agrees to give a working card to all suchworkers upon application for affiliation and complying with the Unionrequirements.If such worker does not make application for affiliation,the Union shall have the right to replace such worker with one of itsmembers equal in skill and ability.Every Union worker shallpresent aworking card from the Union to the Chairman of the shop upon the com-mencement of his employment.No worker shall be employed who waspreviously a member of the Union and subject to discipline under its rules,until he has been reinstated in good-standing, and by good-standing ismeant a member of the Union who has complied with all the rulesand regu-lations of the Union.14C. Concluding findingsThe General Counsel points to three categories of illegal assistance allegedlyextended to the Independent by the Respondent.These consist of: (1) Theaid furnished Lubliner and Feldman by Murray Resnick; (2) The participationby the Respondent's floorladies in the organizational efforts of the Independent;and (3) the execution of the contract on March 3, 1948, containing alleged illegalprovisions.These contentions may conveniently be discussed in that order.1.Murray Resnick's assistance to the IndependentResnick's assistance to the Independent consisted of introducing Tucci toLubliner and Feldman, and permitting his office to be used, after working hours,for a conference between Tucci, Lampreda, Nicoletti, and the representativesof the Independent, with respect to ways and means of enlisting the Respond-ent's employees in the Independent.While the assistance thus rendered theIndependent might conceivably be deemed to constitute a technical violationof Section 8 (a) (2) of the Act, it is, in may view, so insubstantial as to furnishinadequate basis for a finding of unfair labor practices.16 I shall, therefore,14The above provisions are quoted from paragraph 2 of the master-contract.15There is no indication in the record that the A. F. of L. at any time material hereinrequested the Respondent, or that the Respondent refused, to afford it similar access to 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommend that the complaint be dismissed insofar asit allegesthat Resnick'sabove-described conduct was illegal.2.The activities of the Respondent's floorladiesWhether or not the Respondent should be held liable for the participation.of its floorladies in the initial organizational efforts of the Independent, hingesupon the supervisory or nonsupervisory status of these employees in the Re-spondent's Syracuse plant.With respect to this issue, the General Counsel callsattention to the previous Board decision dealing with that plant. In thatdecision, as has already been noted, the Board found that the Respondent'sfloorladies were supervisors, and consequently held the Respondent answerablefor their pro-A. F. of L. activities." The foregoing decision was based on evidencetaken at a hearing which closed on July 30, 1946. The Respondent, however,contends that beginning about July or August 1946, the duties of the floorladieswere considerably narrowed, as a result of a more active participation by MurrayResnick in the management of the Syracuse plant, and that, as a consequence, thefloorladies no longer exercised supervisory authority over employees during theperiod herein material.The only affirmative evidence adduced by the General Counsel in support of hiscontention that floorladies were still supervisors (luring the period herein dis-cussed, was the testimony of employee Tucci. She testified generally that in herdepartment the floorlady was the one who "usually showed a new girl what todo"; that when an employee ran out of work she would "usually go to [Floorlady]Anita [Lampreda] and tell her . . . and she will find something" for the em-ployee to do ; that the floorlady in her department exercised the power to permitemployees to take time off ; and that on occasions when the employees wouldbecome noisy while at work, the floorlady would admonish them to "quiet down."Tucci admitted that floorladies did production work "just like the other girls do,"in addition to bringing work to the employees, and that she had seen employeesother than floorladies showin newlyhired girls how to perform their work.Tucci, whose testimony with respect to other matters has been relied on to someextent, specifically testified that during June 1948, she had requested her floor-lady, Lampreda, for permission to take some time off during working hours ; thatLampreda gave her such permission ; and that she accordingly left work a halfthe Respondent's employees.As a matter of fact, the record of this case does not, in myjudgment, Indicate any Intent on the part of theRespondentto renderillegal assistanceto either of the twounions involved In this case.So far as appears, the Respondent'srelationswith both the A. F. of L. and the Independent had been friendly for a numberof years, and I am persuaded that the Respondent entertained no actual preference as towhich of the two, or whether any union for that matter, should represent the employeesof its Syracuse plant. If I were to draw any inference at all as to the Respondent'smotivation, it would be that it wished the question of representation to be settled promptlyone way of the other, so that it and its employees could proceed without further distrac-tion to manufacture ladies' handbags.It may be that the Respondent, being thus actuated,engaged in the conduct hereinafter found to contravene the Act, in order to facilitate a"settlement" of the rival claims of the two contending unions, which were, so far as it wasconcerned, prolonging an undesirable situation.Be that as it may, the findings hereinaftermade as to unfair labor practices, are not predicated upon the intent of the Respondent,but solely upon the conclusion that certain acts of the Respondent were in and of them-selves, as a matter of law, violative of the Act.16 It may be notedin passingthat in the prior proceeding the Respondent's floorladieswere found to have told employees that "they spoke for management and that membershipin the AFL was a condition of employment" (74 N. L. R. B. at pages 184-185). There isno evidence in the present record that any such coercive statements were made to employeesby floorladies, or by anyone else on behalf of the Respondent. JULIUS RESNICK, INC.51hour early on the day in question. At first Tucci was unable to recall the day onwhich the incident occurred.Later she testified that it happened on June 17,:1948.After it had been shown that Tucci's time card for that day was punchedout at 4: 30 p. in., the usual quitting hour, Tucci again took the stand and testifiedthat she had been mistaken in her previous testimony, and that, having sincechecked her own records at home, she had ascertained that she had been granted.a half hour off on June 10, 1948. In view of the witness' confused testimony with.respect to this matter, I do not feel that any reliance can be placed on it.The Respondent points to the testimony of Resnick and a number of floor-ladies and other employees in support of its contentions:Resnick testified: Thatfrom the time that the Respondent reopened its Syracuse plant in the latter partof 1945, until about March 1946, Resnick made regular weekly visits to Syra-cuse, staying there during 3 or 4 days each week, and that during his said visitshe took charge of the plant; that in June 1946, he (Resnick) moved his residencefrom New York City to Syracuse," and from that time to about May 1948, he wasin daily full-time attendance at the Syracuse plant, and was in active charge ofits operations.Resnick further testified that the Respondent's general officesin New York City handled the details concerning sales, office records, payment ofwages," and the like, leaving him free to devote himself to active supervisionof production in the plant.He further testified that he was assisted in suchsupervision by Seide and Sutphen, two employees who likewise circulated amongthe employees on the production floor."He described the duties of floorladiesas consisting only of taking work from one part of the production floor to an-other ; doing actual production work as the occasion demands ; and teaching newemployees how to perform their operations.With respect to the last-mentionedduty, Resnick testified that this was not restricted to floorladies, and that anyexperienced employee could, and often did, show a newlyhired girl how to doher work.Resnick denied that during the period covered by the complaint,floorladies had the power to hire or fire, discipline employees, assign employeestowork-stations or transfer them, promote employees, or effectively to recom-mend the employment, discharge, or promotion of employees. It is undisputedthat floorladies are paid on an hourly basis, as are the other employees in theplant.Floorlady Lampreda testified that while she had exercised some authorityover employees before Murray Resnick took active charge of the plant, "afterMurray [Resnick] got there in July 1946, Murray took over and [she] didn'thave any authority whatsoever then."When asked to state specifically "whatauthority was taken away from" her after July 1946, Lampreda testified, "Well,at that time I could have-if a girl wanted to go home at 4 o'clock, whatever shewanted, I used to tell her she could.After Murray came there I couldn't verywell because he was there himself and anything -had to get permission fromMurray." She also testified that she had never had authority to "tell a girl todo their work."When confronted with her testimony in the prior Board hear-ing, given on July 29, 1946, Lampreda admitted that she at that time exercised17During his testimony Resnick seemed to acquiesce several times when counsel men-tioned July 1946 as the month when he moved to Syracuse.However, in answer to aspecific question as to "when in 1946"he had come to Syracuse to live, he answered, "Imoved tip here in June of 1946."" This was corroborated later in the hearing by the testimony of Mercurio,office workerin the Syracuse plant, who established that the time-cards of the Syracuse employees weresent to New York where their weekly pay checks were made up.19 Sutphen,according to Resnick, was primarily concerned with maintenance work, butin addition,spent some time in supervising production operations. 52DECISIONS OF NATIONALLABOR RELATIONS BOARDthe right to "see that the girls do their work" ; assign employees to various jobsin the department ; transfer employees from one job to another; report to uran-agement with respect to the competence of employees ; and to recommend em-ployes for wage increases. She testified later that while she had possessed theforegoing authority "prior to July 29, 1946," she had been deprived of it afterthe July 1946 hearing, and that during the period involved in the present hear-ing, she exercised none of the supervisory powers she had previously had.Lampreda testified further that the change in the duties and powers of floor-ladies occurred after Resnick moved to Syracuse and assumed full-time manage-ment of the plant, which as she recollected, took place some time after she gaveher testimony in the prior hearing on July 29, 1946.Pearl Nicoletti, who was a floorlady in the Syracuse plant from November1947, to the time of the hearing herein, and Patrina Piasecke, who became afloorlady, as she testified, "when Murray [Resnick] moved to Syracuse, the lastpart of July or the beginning of August" 1946, testified in substance that theirduties as floorladies consisted of bringing work to the other employees, par-ticipating in production work, and that they exercised no supervisory powers.Employee Jennie La Rose, who had worked in the plant since it reopened afterthe war, corroborated the foregoing testimony with respect to the duties of floor-ladies and testified further that she had observed that at some time during herperiod of employment, the authority of floorladies was diminished.Since, how-ever, her testimony is extremely vague and uncertain as to the time when such achange took place, I feel that I can place no reliance on it.Mercurio, an officeworker in the plant, generally corroborated the testimony of Resnick, Lampreda,Nicoletti, and Piasecke on the subject of the status of floorladies.It is evident from the foregoing summary that Tucci's testimony with respectto the authority of floorladies constitutes the only evidence in the record whichspecifically tends to refute the testimony upon which the Respondent relies. Ihave found that portion of Tucci's testimony to be unreliable.The only issueleft to be determined, therefore, in connection with this subject, is whether, asthe General Counsel contends, the testimony adduced by the Respondent and theIndependent, is, in the light of the record as a whole, unbelievable.The position of the General Counsel may be summed up as follows : The Boardhas found that the floorladies in the Respondent's Syracuse plant were super-visors as late as July 30, 1946.20The testimony adduced in the present hearing,to the effect that the floorladies were stripped of their supervisory authority sometime after the above date, is vague and incredible.Moreover, argues the Gen-eral Counsel, there are certain contradictions in Resnick's testimony whichrenders it unbelievable.We should, therefore, conclude that there was, in fact,no essential change in the functions of the floorladies, and that they remainedsupervisors within the meaning of the Act throughout the period herein material.It is true that the witnesses who testified that the floorladies were at sometime prior to February 1948, deprived of supervisory powers, were somewhatvague as to the time when the change was made. They were uniformly unableto state the date when this took place, but testified generally that it occurredsome time in July or August 1946, when Murray Resnick moved to Syracuse androok over full-time supervision in the plant. I do not view this as a fatal defect20 I agree with the above contention.As appears from the testimony of Lampreda inthe present hearing, and the Board's decision in the prior proceeding, it is clear that as ofthe close of that proceeding on July 30, 1946, the floorladies exercised supervisoryauthority. JULIUS RESNICK, INC.53in their testimony. It is not unusual for witnesses to be unable to recollect thedates of events which occurred 2 years before, but merely to be able to relatesuch events to others occurring at about the same time.With respect to Resnick's testimony, there are certain contradictions con-tained therein which give rise to serious doubts in my mind. ' Resnick was askedthe following question by the General Counsel: "Has the position of floorladyand the duties performed by those persons changed between the time that theprior hearing was held and February of 1948?"After some colloquy, Resnickanswered, "Right.From July 1946, until February 1948, the duties have beenthe same."He was then asked whether the duties of floorladies were changedfrom March 1946, when he first participated in the management of the plant,until July 1946.He answered in the negative. Later in the hearing, underexamination by the Respondent's counsel, Resnick testified that shortly after theJuly 1946 hearing, he "made [his] home in Syracuse," and assumed personalcharge of the plant.He was then asked to describe the duties of floorladiesfrom February 1, 1948, to the date of the hearing. In answer to this question,he testified, in sum, that they possessed no supervisory authority.Still later, inanswer to a specific question as to the date when he moved his residence to Syra-cuse, Resnick testified, "I moved up here in June of 1946."From that time on,he further testified, he was in daily attendance at the plant, and in active chargeof its operations.Assuming, as the Respondent contends, that the floorladies were reduced fromsupervisory to nonsupervisory status upon Resnick's assumption of full-timemanagement of the Syracuse plant, this change must have occurred some time inJune or July 1946, if we are to credit Resnick's testimony as to the date of histaking full charge of the plant.But as we have seen, the floorladies werefound to be supervisors as late as the end of July 1946, and Lampreda, at least,admittedly exercised supervisory authority at that time.Moreover, in his earliertestimony, Resnick testified that no change in the duties of the floorladies tookplace from March 1946 to February 1948.In addition to the foregoing, the record contains certain other indicationsthat floorladies might still have been supervisory employees during the periodcovered by the complaint.Thus, it is undisputed that the floorladies in theSyracuse plant are excluded from the coverage of the contractentered intobetween the Respondent and the Independent.Neither are the floorladies ad-mitted to membership in the Independent.I must admit that, in view of the above, I share the suspicion of the GeneralCounsel as to the validity of the Respondent's contention that the floorladies inits Syracuse plant are no longer supervisors.However, I cannot base findingson suspicion.The burden of proving the supervisory status of the floorladiesrests upon the General Counsel; I am constrained to conclude that the evidencedoes not sustain his allegations in this respect.The record contains no reliableaffirmative evidence that the floorladies exercised any supervisory functions dur-ing the period here in issue.At most, it casts some doubt on the testimony thata change took place in the status of these employees after July 1946. In thesecircumstances, I am impelled to give the benefit of the doubt to the Respondent,and to credit the testimony of Resnick, Lampreda, Nicoletti, Piasecke, and Mer-curio, that the floorladies in the Respondent's Syracuse plant, during the periodfrom February 1, 1948, to the date of the hearing herein, performed only theduties of rank and file production workers, and in addition, carried work to andfrom the other employees, and on occasion, in common with other experienced867351-50--vol. 86-6 54DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, instructed new workers how to perform their operations.The con-clusion follows, and I find, that these floorladies were not supervisors within themeaning of the Act during the time herein material. I further conclude andfind that the Respondent did not illegally assist the Independent by the activitiesof its floorladies on behalf of the Independent during the organizational cam-paign of that union among the Respondent's Syracuse employees in February1948.3. Illegal provisionsin the contract between the Independentand the RespondentCertain provisions of the contract between the Respondent and the Inde-pendent, entered into on March 3, 1.948, with respect to the Syracuse plant, havebeen above set forth.Quite plainly these portions of the contract require theRespondent to employ and retain in its employ only members of the Independentin good standing. In addition, the Respondent agreed to deduct from the wagesof employees, dues and assessments of the Independent. If the union-securityprovisions above referred to, be construed to constitute a "closed shop" arrange-ment, it is of course illegal under the provisions of Section 8 (a) (3) of the Act.If they constitute merely a "union shop" arrangement, as the Independent in itsbrief seems to contend, they are similarly in violation of the Act, since, as isconceded, no union shop election had been held, prior to execution of the contract,as is required by Sections 8 (a) (3) and 9 (e) of the Act. The agreement thatthe employer "check-off" union dues and assessments is likewise plainly in viola-tion of the Act, because the said agreement is not conditioned upon the receipt bythe employer of "a written assignment" from each employee, as is required bySection 302 (c) (4) of the Act."The contentions of the Respondent and the Independent that the union-securityclauses of the contract have not been enforced, and that individual authorizationswere in fact secured from employees before any check-off of union fees was made,are not disputed.Nevertheless, the execution of such illegal agreements, eventhough they were not enforced, constitutes, on the part of the Respondent, inter-ference with, restraint, and coercion of its employees in the exercise of the rightsguaranteed in Section 7 of the Act zzI conclude and find, therefore, that by executing a contract with the Independ-ent on March 3, 1948, which requires membership in the Independent as a condi-tion of employment in the Respondent's Syracuse plant, and which requires theRespondent to deduct from employees' wages, and pay to the Independent, duesand assessments levied by the Independent, the Respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed bySection 7 of the Act, thereby committing unfair labor practices as defined inSection 8 (a) (1) of the Act.n The contract between the parties contains, in addition, a clause which, on its face,appears to be in clear violation of Section 8 (a) (3) of the Act. I refer to paragraph 7 ofthe ''Memorandum Supplementing Contract," which was executed on March 3, 1948. Inbrief, this paragraph provides for a wage increase to go into effect upon signing of theagreement, such increase to be restricted to members of the Independent among theRespondent's employees.However, I shall not pass upon the legality of this provision,since no issue as to its validity was raised by the pleadings, nor litigated at any stage ofthe hearing.22Cf.Matter of Palmier FrnitCo., 51 N. L. R. B. 924, 925:hotter of WorthingtonCreamery and ProduceCo., 52 N. L. It. B. 121. 122:Matter of I'lotill Prodacts, Inc.. 70N. L. R. B. 119. 122:lfatter of C. 11'. flame.Co.. 71 N. L. R. B. 533. 534. And see thespecific language of the Board decision in.lfotter of C. Hager itSootsHinge illan ofactarmnqCo., 80 N. L. R. B. 163 (Case No. 14-RC-S, decided November 9, 1948). JULIUS RESNICK, INC.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE55The activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpractices, I shall recommend that it cease and desist therefrom, and take certainaffirmative action in order to effectuate the policies of the Act.I have found that by entering into an agreement with the Independent con-taining certain illegal provisions, the Respondent has committed unfair laborpractices within the meaning of Section 8 (a) (1) of the Act. I shall thereforerecommend that it cease and desist from such, or any like or related conduct ;that it cease and desist from enforcing those provisions of the contract foundto be illegal ; and that it post notices to its employees informing them of theforegoing."I am not persuaded that it would effectuate the purposes and policies of the Actto nullify the entire contract between the Respondent and the Independent,and to leave the employees of the Respondent without any collective bargainingcontract.In reaching that conclusion, I am not unmindful of the Board's de-cision inMatter of C. Hager and Sons Hinge Manufacturing Co., supra,whichheld that a contract containing illegal provisions such as are herein involved, isnot a bar to the raising of a question of representation.This would appear toindicate that the-Board considers the entire contract to be tainted with illegalityin such cases. It is not clear, however, that the Board would wish to apply suchreasoning in framing its remedy in an unfair labor practices case. This seemsto be unnecessary, in the light of theHagerdecision, since, if the employeesof the Respondent herein desire to do so, they are now free to petition theBoard for certification of some collective bargaining representative other thanthe Independent.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1. International Handbag, Luggage, Belt & Novelty Workers' Union, A. F. of L.,and Pocketbook Workers Union of New York, are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged,and is engaging in, unfair labor practices within the meaning of Section 8 (a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent has not engaged in unfair labor practices within the meaningof Section 8 (a) (2) or Section 8 (a) (3) of the Act, nor in any of the waysxaEven though the parties are not currently enforcing the invalid portions of the contract,I think it necessary,in order to effectuate the preventive purposes of the Act,to recommendan order such as is above mentioned. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged in the complaint except by entering into the contract provisions hereinfound to be illegal.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, Irecomend that the Respondent, Julius Resnick, Inc., Syracuse, New York, andits officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Entering into, renewing, or enforcing any agreement with PocketbookWorkers Union of New York or any other labor organization, which requires itsemployees to join, or maintain their membership in, such labor organization, as acondition of employment, unless such an agreement has been authorized asprovided by the National Labor Relations Act as amended ;(b)Entering into, renewing, or enforcing any agreement with PocketbookWorkers Union of New York or any other labor organization which requires itto deduct from employees' wages, and to pay over to such labor organization,any dues, fines, or assessments levied by such labor organization, unless writtenauthorization for such deductions has first been given the Respondent by eachemployee so affected ;(c) In any like or related manner interfering with, restraining, or coercingits employees at its Syracuse plant, in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, as guaranteed in Section 7 of the Act ;2.Take the following affirmative action, which I find will effectuate thepolicies of the Act :(a) Set aside those clauses of the contract between itself and PocketbookWorkers Union of New York, which require its Syracuse employees to join, ormaintain their membership in, Pocketbook Workers Union of New York, as acondition of employment, and which require it to deduct from the wages ofemployees, and pay over to the said labor organization, dues, fines, or assessmentslevied by such labor organization ;(b) Post at its plant at Syracuse, New York, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Third Region, shall, after being duly signed by theRespondent's representative, be posted by the Respondent immediately uponreceipt thereof, and maintained by it for a period of sixty (60) consecutive daysthereafter, in conspicous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any other mate-rial ; and(c)Notify the' Regional Director for the Third Region in writing withintwenty (20) days from the date of this Intermediate Report, what steps theRespondent has taken to comply therewith.It is also recommended that the complaint be dismissed insofar as it allegesthat the Respondent committed unfair labor practices by assisting, sponsoring,promoting, and contributing to the support of the Independent; by interferingwith the administration thereof ; by interrogating its employees concerning theirunion affiliations ; by urging, persuading, threatening, and warning them to JULIUS RESNICK, INC.57assist, become members of, or remain members of the Independent;" and byenforcing the contract between itself and the Independent.It is further recommended that, unless the Respondent shall within twenty (20)days from the receipt of this Intermediate Report notify the aforesaid RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C.,an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filingthe same shall serve a copy thereof upon each of the other parties. Statements ofexceptions and briefs shall designate by precise citation the portions of the rec-ord relied upon and shall be legibly printed or mimeographed, and if mimeo-graphed shall be double spaced.Proof of service on the otherparties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46 should any partydesire permissionto argue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the ordertransferringthe case to the Board.In the event no Statement of Exceptionsis filedas providedby the aforesaidRules and Regulations, the findings, conclusions, recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by theBoard and become its findings,conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 28th day of February 1949.ISADORE GREENBERG,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborAct, we hereby notify our employees that:WE WILL NOT enter into, renew, or enforce any agreement with PocxET-BOOK WORKERS UNION OF NEW YORK or any other labor organization, whichrequires our employees to join, or maintain their membership in, suchlabor organization, as a condition of employment, unless such an agreementhas been authorized, as provided by the National Labor Relations Act as"Except,of course,insofar as the Respondent,by entering into the agreement with theIndependent,may be deemed thereby to have assisted it, or urged,persuaded,threatened,and warned its employees to join and remain members thereof. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended, or which requires us to deduct from our employees'wages, andto pay over to such labor organization,any dues, fines,or assessments leviedby it, unless written authorization to do so has first been given us by eachemployee so affected.Wa wu.L NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, toform labor organizations,to join or assist any labor organization,to bargaincollectively through representatives of their own choosing,and to engagein concerted activities for the purposes of collective bargaining,or othermutual aid or protection,or to refrain from any or all of such activities, asguaranteed in Section 7 of the National Labor Relations Act as amended.JULIUS RaSNICI{, INC.,Employer.By --------------------------.(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.